                      Case 15-38426                 Doc 45           Filed 02/08/19 Entered 02/08/19 11:27:43                                      Desc Main
                                                                      Document     Page 1 of 14




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   John E Randall                                                                  §           Case No. 15-38426
                   Christine L Randall                                                             §
                                                                                                   §
                                                                 Debtors                           §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    11/11/2015 . The undersigned trustee was appointed on 11/11/2015 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               16,282.95

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                             260.84
                                                     Bank service fees                                                                   596.52
                                                     Other payments to creditors                                                           0.00
                                                     Non-estate funds paid to 3rd Parties                                                  0.00
                                                     Exemptions paid to the debtor                                                         0.00
                                                     Other payments to the debtor                                                          0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               15,425.59

             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 15-38426                  Doc 45          Filed 02/08/19 Entered 02/08/19 11:27:43                                      Desc Main
                                                         Document     Page 2 of 14




       The remaining funds are available for distribution.

             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 04/08/2016 and the
      deadline for filing governmental claims was 05/09/2016 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 2,378.30 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 2,378.30 , for a total compensation of $ 2,378.30 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 141.13 , for total expenses of $ 141.13 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 12/15/2018                                     By:/s/Cindy M. Johnson, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                         Page:       1
                                           Case 15-38426            Doc 45     Filed 02/08/19 Entered 02/08/19 11:27:43                                       Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   3 of 14AND REPORT
                                                                                                  RECORD
                                                                                                   ASSET CASES
                                                                                                                                                                                                          Exhibit A
Case No:              15-38426                         PSH             Judge:        Pamela S. Hollis                              Trustee Name:                      Cindy M. Johnson, Trustee
Case Name:            John E Randall                                                                                               Date Filed (f) or Converted (c):   11/11/2015 (f)
                      Christine L Randall                                                                                          341(a) Meeting Date:               12/10/2015
For Period Ending:    12/15/2018                                                                                                   Claims Bar Date:                   04/08/2016


                                   1                                                2                             3                             4                          5                             6

                         Asset Description                                        Petition/                 Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                           Unscheduled             (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                  Values                 Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                             Exemptions,                                                                               Assets
                                                                                                           and Other Costs)

  1. Location: 1494 Glenside Drive, Bolingbrook Il 60490                                 220,000.00                    10,000.00                                                10,000.00                          FA
  2. Pnc Checking                                                                          2,700.00                      767.86                                                     767.86                         FA
  3. Pnc Savings                                                                           2,100.00                       83.13                                                      83.13                         FA
  4. 3 Beds, 2 Dressers, Kitchen Table & Chairs, Loveseat, 2 Sofa                             100.00                     100.00                                                        0.00                        FA
  5. Two Ordinary Adult Supplies                                                              500.00                        0.00                                                       0.00                        FA
  6. Wedding Ring And Costume Jewelry                                                         200.00                     200.00                                                        0.00                        FA
  7. Life Insurance                                                                             0.00                        0.00                                                       0.00                        FA
  8. Ira                                                                                      915.00                        0.00                                                       0.00                        FA
  9. Ira                                                                                      671.00                        0.00                                                       0.00                        FA
 10. 100% Ownership Of Randall Studio Inc.                                                      0.00                        0.00                                                       0.00                        FA
 11. 2012 Mazda 6 With 70000 Miles                                                         7,361.00                         0.00                                                       0.00                        FA
 12. 2003 Toyota Camry With 55000 Miles                                                    4,034.00                     1,200.00                                                 1,200.00                          FA
 13. Anticipated Tax Refund For 2015 Tax Year (u)                                         Unknown                       3,980.00                                                 3,980.00                          FA
 14. Illinois Tax Refund For 2015 Tax Year (u)                                            Unknown                        250.00                                                     250.00                         FA
 15. Credit Card Refund (u)                                                                     1.96                        1.96                                                       1.96                        FA
INT. Post-Petition Interest Deposits (u)                                                  Unknown                           N/A                                                        0.00                  Unknown


                                                                                                                                                                                    Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $238,582.96                   $16,582.95                                               $16,282.95                        $0.00
                                                                                                                                                                                    (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Trustee received 2015 Federal tax refund.     Debtor buy back of certain assets approved 2/2/18 (doc) 40). All asset administered. Taxes filed & no action letter received. Trustee
  will be filing final report shortly


      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                     Page:   2
                                       Case 15-38426         Doc 45       Filed 02/08/19 Entered 02/08/19 11:27:43       Desc Main
                                                                           Document     Page 4 of 14
RE PROP #             4   --   Insufficient value to sell.
RE PROP #             6   --   Insufficient value to sell
                                                                                                                                     Exhibit A
Initial Projected Date of Final Report (TFR): 03/28/2018      Current Projected Date of Final Report (TFR): 02/28/2019




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                      Page:           1
                                         Case 15-38426                 Doc 45 Filed 02/08/19
                                                                                           FORM 2Entered 02/08/19 11:27:43                                  Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 14 RECORD
                                                                                                DISBURSEMENTS
           Case No: 15-38426                                                                                                Trustee Name: Cindy M. Johnson, Trustee                                    Exhibit B
      Case Name: John E Randall                                                                                                Bank Name: BOK Financial
                   Christine L Randall                                                                               Account Number/CD#: XXXXXX0286
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX6710                                                                                  Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/15/2018                                                                                 Separate Bond (if applicable):


       1                2                                3                                             4                                                       5                   6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction                Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                            ($)
   09/15/16             13         United States Treasury                    2015 Tax Refund                                          1224-000                  $2,705.00                                 $2,705.00
                                   PO Box 51320
                                   Philadelphia, Pnennsylvania 19115

   09/30/16                        Bank of Kansas City                       Bank Service Fee under 11                                2600-000                                          $10.00            $2,695.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/31/16                        Bank of Kansas City                       Bank Service Fee under 11                                2600-000                                          $10.00            $2,685.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/01/16                        John E. Randall                           Buy out interest in the estate                                                   $13,575.99                                $16,260.99
                                   1494 Glenside Dr
                                   Bolingbrook, IL 60490-5498
                                                                             Gross Receipts                             $13,575.99

                        1                                                    Location: 1494 Glenside Drive,             $10,000.00    1110-000
                                                                             Bolingbrook Il 60490
                        2                                                    Pnc Checking                                 $767.86     1129-000

                        3                                                    Pnc Savings                                   $83.13     1129-000

                        12                                                   2003 Toyota Camry With                      $1,200.00    1129-000
                                                                             55000 Miles
                        13                                                   Anticipated Tax Refund For                  $1,275.00    1224-000
                                                                             2015 Tax Year
                        14                                                   Illinois Tax Refund For 2015                 $250.00     1224-000
                                                                             Tax Year
   11/30/16                        Bank of Kansas City                       Bank Service Fee under 11                                2600-000                                          $21.08          $16,239.91
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/30/16                        Bank of Kansas City                       Bank Service Fee under 11                                2600-000                                          $24.07          $16,215.84
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/31/17                        Bank of Kansas City                       Bank Service Fee under 11                                2600-000                                          $24.10          $16,191.74
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)




        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                           $16,280.99                $89.25
                                                                                                                                                                                                  Page:           2
                                         Case 15-38426                 Doc 45 Filed 02/08/19
                                                                                           FORM 2Entered 02/08/19 11:27:43                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 6 of 14 RECORD
                                                                                                DISBURSEMENTS
           Case No: 15-38426                                                                                            Trustee Name: Cindy M. Johnson, Trustee                                    Exhibit B
      Case Name: John E Randall                                                                                            Bank Name: BOK Financial
                   Christine L Randall                                                                            Account Number/CD#: XXXXXX0286
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX6710                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/15/2018                                                                             Separate Bond (if applicable):


       1                2                               3                                             4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   02/21/17            101         International Sureties, Ltd.              2017 Blanket Bond                                    2300-000                                           $5.06          $16,186.68
                                   Suite 420
                                   701 Poydras St.
                                   New Orleans, LA 70139
   02/28/17                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $21.73          $16,164.95
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/31/17                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $24.02          $16,140.93
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/28/17                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $23.21          $16,117.72
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/31/17                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $23.95          $16,093.77
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/30/17                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $23.14          $16,070.63
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/31/17                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $23.88          $16,046.75
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/31/17                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $23.85          $16,022.90
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/29/17                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $23.04          $15,999.86
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/31/17                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $23.78          $15,976.08
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/30/17                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $22.97          $15,953.11
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/08/17             15         PNC BANK                                  Refund-Credit Card                                   1229-000                      $1.96                               $15,955.07
                                   Pittsburgh, Pennsylvania 15265            Adjustment by PNC Bank



        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                     Page Subtotals:                                                             $1.96              $238.63
                                                                                                                                                                                                  Page:           3
                                         Case 15-38426                 Doc 45 Filed 02/08/19
                                                                                           FORM 2Entered 02/08/19 11:27:43                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 7 of 14 RECORD
                                                                                                DISBURSEMENTS
           Case No: 15-38426                                                                                            Trustee Name: Cindy M. Johnson, Trustee                                    Exhibit B
      Case Name: John E Randall                                                                                            Bank Name: BOK Financial
                   Christine L Randall                                                                            Account Number/CD#: XXXXXX0286
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX6710                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/15/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   12/29/17                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $23.71          $15,931.36
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/31/18                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $23.67          $15,907.69
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/15/18            102         International Sureties, LTD               2018 Blanket Bond                                    2300-000                                           $5.78          $15,901.91
                                   Suite 420
                                   701 Poydras St
                                   New Orleans, LA 70139
   02/28/18                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $21.35          $15,880.56
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/06/18            103         Kim Wirtz                                 Administrative Expenses                              3711-000                                         $250.00          $15,630.56
                                   17011 Cheyenne Court                      Per Court order
                                   Lockport IL 60441
   03/30/18                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $23.36          $15,607.20
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/30/18                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $22.44          $15,584.76
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/31/18                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $23.16          $15,561.60
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/29/18                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $22.38          $15,539.22
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/31/18                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $23.09          $15,516.13
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/31/18                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $23.06          $15,493.07
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/28/18                        BOK Financial                             Bank Service Fee under 11                            2600-000                                          $22.28          $15,470.79
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


        UST Form 101-7-TFR (5/1/2011) (Page: 7)                                     Page Subtotals:                                                             $0.00              $484.28
                                                                                                                                                                                                  Page:           4
                                         Case 15-38426                 Doc 45 Filed 02/08/19
                                                                                           FORM 2Entered 02/08/19 11:27:43                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 8 of 14 RECORD
                                                                                                DISBURSEMENTS
           Case No: 15-38426                                                                                              Trustee Name: Cindy M. Johnson, Trustee                                  Exhibit B
      Case Name: John E Randall                                                                                             Bank Name: BOK Financial
                   Christine L Randall                                                                             Account Number/CD#: XXXXXX0286
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX6710                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/15/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   10/31/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                         $22.99          $15,447.80
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/30/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                         $22.21          $15,425.59
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                             COLUMN TOTALS                                $16,282.95               $857.36
                                                                                                                   Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                             Subtotal                                     $16,282.95               $857.36
                                                                                                                   Less: Payments to Debtors                    $0.00                $0.00
                                                                                                             Net                                          $16,282.95               $857.36




        UST Form 101-7-TFR (5/1/2011) (Page: 8)                                     Page Subtotals:                                                             $0.00               $45.20
                                                                                                                                                           Page:     5
                                 Case 15-38426    Doc 45          Filed 02/08/19 Entered 02/08/19 11:27:43         Desc Main
                                                                   Document     Page 9 of 14
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0286 - Checking                                        $16,282.95                $857.36             $15,425.59
                                                                                                         $16,282.95                $857.36             $15,425.59

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $16,282.95
                                            Total Gross Receipts:                     $16,282.95




UST Form 101-7-TFR (5/1/2011) (Page: 9)                             Page Subtotals:                                       $0.00                $0.00
                 Case 15-38426                Doc 45       Filed 02/08/19 Entered 02/08/19 11:27:43         Desc Main
                                                            Document     Page 10 of 14
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 15-38426                                                                                                 Date: December 15, 2018
Debtor Name: John E Randall
Claims Bar Date: 4/8/2016


Code #     Creditor Name And Address           Claim Class       Notes                        Scheduled           Claimed            Allowed
           Cindy M. Johnson                    Administrative                                     $0.00          $2,378.30          $2,378.30
100        140 S. Dearborn St., Suite 1510
2100       Chicago, Illinois 60603




           Cindy M. Johnson                    Administrative                                      $0.00           $141.13           $141.13
100        140 S. Dearborn St., Suite 1510
2200       Chicago, Illinois 60603




           Alan D. Lasko & Associates, P.C.    Administrative                                      $0.00         $2,011.00          $2,011.00
100        205 West Randolph Street
3410       Suite 1150
           Chicago, Illinois 60606


           Alan D. Lasko & Associates, P.C.    Administrative                                      $0.00            $28.20            $28.20
100        205 West Randolph Street
3420       Suite 1150
           Chicago, Illinois 60606


           Kim Wirtz                           Administrative                                      $0.00           $250.00           $250.00
100        1215 9th Street
3711       Lockport, IL 60441




1          Discover Bank                       Unsecured                                       $8,270.00         $8,269.97          $8,269.97
300        Discover Products Inc
7100       Po Box 3025
           New Albany, Oh 43054-3025


2          American Infosource Lp As Agent     Unsecured                                      $12,986.00        $12,985.91         $12,985.91
300        For
7100       Td Bank, Usa
           Po Box 248866
           Oklahoma City, Ok 73124-8866

3          Capital One Bank (Usa), N.A.        Unsecured                                       $3,817.00         $4,214.21          $4,214.21
300        American Infosource Lp As Agent
7100       Po Box 71083
           Charlotte, Nc 28272-1083


4          Capital One Bank (Usa), N.A.        Unsecured                                       $6,482.07         $6,793.07          $6,793.07
300        American Infosource Lp As Agent
7100       Po Box 71083
           Charlotte, Nc 28272-1083




                                                                           Page 1                    Printed: December 15, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 10)
                 Case 15-38426              Doc 45          Filed 02/08/19 Entered 02/08/19 11:27:43       Desc Main
                                                             Document     Page 11 of 14
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 15-38426                                                                                                Date: December 15, 2018
Debtor Name: John E Randall
Claims Bar Date: 4/8/2016


Code #     Creditor Name And Address          Claim Class        Notes                       Scheduled            Claimed           Allowed
5          Pyod, Llc Its Successors And       Unsecured                                      $1,471.03            $700.00           $700.00
300        Assigns As Assignee
7100       Of Citibank, N.A.
           Resurgent Capital Services
           Po Box 19008
           Greenville, Sc 29602
6          Cavalry Spv I, Llc Assign          Unsecured                                       $3,358.00         $3,357.63          $3,357.63
300        Ge Capital Retail Bank/Ebay
7100       500 Summit Lake Drive, Ste 400
           Valhalla, Ny 10595


7          Citibank, N.A.                     Unsecured                                      $17,052.00        $18,658.33         $18,658.33
300        C/O American Infosource Lp
7100       Po Box 248840
           Oklahoma City, Ok 73124-8840


           Case Totals                                                                       $53,436.10        $59,787.75         $59,787.75
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 2               Printed: December 15, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 11)
        Case 15-38426              Doc 45     Filed 02/08/19 Entered 02/08/19 11:27:43             Desc Main
                                               Document     Page 12 of 14




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 15-38426
     Case Name: John E Randall
                 Christine L Randall
     Trustee Name: Cindy M. Johnson, Trustee
                         Balance on hand                                              $               15,425.59

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
      Trustee Fees: Cindy M. Johnson                  $         2,378.30 $                0.00 $         2,378.30
      Trustee Expenses: Cindy M. Johnson              $           141.13 $                0.00 $          141.13
      Accountant for Trustee Fees: Alan D. Lasko
      & Associates, P.C.                         $              2,011.00 $                0.00 $         2,011.00
      Accountant for Trustee Expenses: Alan D.
      Lasko & Associates, P.C.                        $               28.20 $             0.00 $             28.20
      Other: Kim Wirtz                                $           250.00 $           250.00 $                 0.00
                 Total to be paid for chapter 7 administrative expenses               $                  4,558.63
                 Remaining Balance                                                    $               10,866.96


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 12)
         Case 15-38426             Doc 45   Filed 02/08/19 Entered 02/08/19 11:27:43            Desc Main
                                             Document     Page 13 of 14




              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 54,979.12 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 19.8 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     1                    Discover Bank               $        8,269.97 $              0.00 $        1,634.61
                          American Infosource Lp As
     2                    Agent For                 $         12,985.91 $              0.00 $        2,566.74
                          Capital One Bank (Usa),
     3                    N.A.                        $        4,214.21 $              0.00 $           832.96
                          Capital One Bank (Usa),
     4                    N.A.                        $        6,793.07 $              0.00 $        1,342.69
                          Pyod, Llc Its Successors
     5                    And Assigns As Assignee     $          700.00 $              0.00 $           138.36
     6                    Cavalry Spv I, Llc Assign   $        3,357.63 $              0.00 $           663.66
     7                    Citibank, N.A.              $       18,658.33 $              0.00 $        3,687.94
                 Total to be paid to timely general unsecured creditors               $             10,866.96
                 Remaining Balance                                                    $                   0.00




UST Form 101-7-TFR (5/1/2011) (Page: 13)
        Case 15-38426              Doc 45   Filed 02/08/19 Entered 02/08/19 11:27:43             Desc Main
                                             Document     Page 14 of 14




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE




UST Form 101-7-TFR (5/1/2011) (Page: 14)
